Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,894,937 in view of Gitta US PGPUBS Document 2015/0203274. The instant claims and claims of ‘937 commonly recite substantially the same apparatus comprising at least one device, respectively, for each of processing ingredients , blending and concentrating or additional processing of the ingredients into powder-based products, syrup products, and black shot alcoholic beverages, as well as for pulverizing carbon ingredients into a pulverized powder. 
The instant claims differ from the claims of ‘937 by also requiring at least one device for blending the ingredients into a fruit-flavored smoothie. However, Gitta teaches to employ mixing or blending devices for any of alcoholic beverages, soft drinks or smoothies (paragraphs [0002 and 0003]). It would have been obvious to one of ordinary skill in the art of developing apparatus for blending and processing beverages, to have adapted the device described in the claims of ‘937 to produce a wider variety of .

			CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 21-30 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations include each of the limitations beginning “at least one device for processing (or ‘blending, ‘concentrating, ‘compressing, and ‘removing), or “automated system device for” in claims 8, 21-26 and 30, respectfully.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraphs [0026, 0041, 0042, 0046 and 0047] of the Specification generally disclose suggest such blenders or devices and processors as broadly encompassing any commercial blender, food processor or packaging device, respectively; thus the claim limitations are interpreted accordingly as referring to commercial blenders, food processors and packaging devices having a relatively large volume and capable of mass-producing capacity for producing a variety of blended beverages or other related products. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claims 1-10 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claim 1, the claim structure is ambiguous as to whether the plural processing, blending and concentrating method steps are directed to process steps which may be in total or least to some extent, be occurring simultaneously, be occurring in the alternative or at the discretion of a process customer or user, and/or be occurring sequentially. In particular, it is unclear whether the steps of blending the ingredients into a smoothie or into a black shot beverage concerns ingredients which have been initially processed, or have been initially processed and also processed into powders. Also, in line 4 “the ingredients processed into powders” lacks antecedent basis. Otherwise “into powders into powder based products” is non-idiomatic.
In claim 2, it is unclear whether the processing of carbon ingredient is additional to the claim 1 step of processing into powders and into powder based products.
In each of claims 2-10, respectfully and generally, it is unclear whether the recitations beginning with “further comprising processing, blending or concentrating, respectfully, are additional to the steps outlined within independent claim 1, or 
For claims 4 and 5, it is unclear whether the “essential vitamins” and “essential minerals” (or ‘…ingredients thereof) are additional to the essential vitamins and minerals initially introduced within independent claim 1, or describe what is encompassed or comprised in the essential vitamins and minerals initially introduced within independent claim 1.
In claim 8, it is unclear if the “automated system device”, “blender device” and “large volume device” actually refer to 3 separate and distinct devices, or if the claim was intended to recite at least one single device, which is automated, operable for adding and blending of fresh fruit and operable for mass producing large volumes. The term “large volume” is vague and ambiguous as to what criteria defines “large”. 
In claim 21, the structural and functional relationships, or nexus, between the respective “at least one device” is ambiguous or unclear as to whether the respective devices are arranged and configured in parallel and/or in series. Thus, it is unclear whether the devices are configured to perform process steps that occur simultaneously, or sequentially. Also, in line 5 “the ingredients processed into powders” lacks antecedent basis. Otherwise “into powders into powder based products” in lines 5-6 is non-idiomatic. Similarly, in line 7 “the ingredients processed into a liquid blend” lacks antecedent basis. Otherwise “into a liquid blend to create syrup products” in lines 7-8 is non-idiomatic. Otherwise, in each of lines 5, 7, 9 and 11, it is unclear if “the ingredients” 
Similarly, in claim 22-26 respectfully, the structural and functional relationships, or nexus, between the respective “at least one device” of the dependent claims and the “at least one device” of independent claim 1, is ambiguous or unclear as to whether the respective devices are arranged and configured in parallel or in series. Thus, it is unclear whether the devices are configured to perform process steps that occur simultaneously, or sequentially.
Claim 23 is non-idiomatic in that it is unclear whether the “at least one device” is for processing an activated carbon ingredient, or for processing a carbon ingredient into activated carbon.
For claims 24 and 25, it is unclear whether the “essential vitamins” and “essential minerals” (or ‘…ingredients thereof) are additional to the essential vitamins and minerals initially introduced within independent claim 21, or describe what is encompassed or comprised in the essential vitamins and minerals initially introduced within independent claim 21. Also, in claim 25, “essential minerals ingredients” 
In claim 26, the structural and functional relationships, or nexus, between the respective “at least one device” is ambiguous or unclear as to whether the respective devices are arranged and configured in parallel and/or in series. Thus, it is unclear whether the devices are configured to perform process steps that occur simultaneously, or sequentially. The claim is further ambiguous as to whether the “selectable ingredients” recited to be handled by the various devices are the same and/or different ingredients. Also, “producing a syrup consistency” is incomplete (for producing a 
In claim 27, it is unclear whether the various recited ingredients constitute an additional structural feature, or describe ingredients for which one or more of the devices recited in claim 26 are capable or operable of handling. It is unclear whether these claims recite functionality or operability of one or more of the recited at least one device of claim 26 or concern additional devices. 
In claim 28, it is unclear whether the recited blending of fresh fruit ingredients constitutes an additional structural feature, or describe a blending operation or process step for which one or more of the devices recited in claim 26 is capable or operable of performing. It is unclear whether these claims recite functionality or operability of one or more of the recited at least one device of claim 26 or concern additional devices.
In claim 29, it is unclear whether the recited use of selectable liquid ingredient or mixing of such ingredients to produce a black shot beverage constitute an additional structural feature, or describe a selecting and/or other process step for which one or more of the devices recited in claim 26 is capable or operable of performing. It is unclear whether these claims recite functionality or operability of one or more of the recited at least one device of claim 26 or concern additional devices.

In claim 30, “the selectable ingredients including…” lacks antecedent basis, and it is unclear if the recited “at least one device…black shot products” is in addition to the “at least one blending device...black shot beverages and products” introduced in claim 26, or instead is further describing operability of such “at least one device” introduced in claim 26.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 27-29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claims upon which they depend, claim 26.  Claims 27-29 are of improper dependent form since they recite compositions (claim 27) or method steps (claims 28-29), rather than apparatus structural features or operability. It is unclear whether these claims recite functionality or operability of one or more of the recited at least one device of claim 26 or concern additional devices. 

		ALLOWABLE SUBJECT MATTER
Claims 1-10 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and set forth in this Office action. Claim 1 would distinguish over all of the prior art in view of the initial limitation concerning the step of processing ingredients including the combination of carbon, essential vitamins, essential and trace minerals and humic and fulvic acid into specifically, black shot products. Hoogland US PGPUBS Document 2006/0209624 discloses beverage and health food product process steps comprising processing, blending and concentrating steps with units in a combination series/parallel arrangement for producing a variety of beverages, and with blended vitamins and a variety of other added ingredients, however does not suggest preparation of black shot or other mixed alcoholic beverages including carbon, and fulvic and humic acid in combination with vitamins and minerals. Claps US PGPUBS Document 2012/0111450 teaches a system for blending mixed alcoholic beverages including boilermakers, thus suggesting black shot beverages, however, does not suggest incorporating carbon or fulvic or humic acid into the beverages. 
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 22 would distinguish over all of the prior art including the prior art applied against 
Claims 26-30 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action.
Independent claim 26 would distinguish in view of the recited combination of one or more respective devices, configured for pulverizing selectable ingredients into a powder and a plurality of devices configured for blending ingredients for producing a plurality of beverages and products, in view of further recitation of the combination of devices for pulverizing ingredients into a powder, blending powdered ingredients utilizing turbulent air and compressing blended, powdered ingredients into tablets.
Again, Hoogland US PGPUBS Document 2006/0209624 discloses beverage and health food product process steps comprising processing, blending and concentrating steps with processing, blending and concentrating devices disclosed in a combination series/parallel arrangement for producing a variety of beverages, and with blended vitamins and a variety of other added ingredients, including processed powder, however does not suggest the combination of devices for pulverizing ingredients into a powder, blending powdered ingredients utilizing turbulent air and compressing blended, powdered ingredients into tablets.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hoogland US PGPUBS Document 2006/0209624 in view of Mikhail PGPUBS Document US 2018/0125915 and Petralia PGPUBS Document US 2013/0337116. Referenced paragraph numbers of the relied upon US PGPUBS Documents are identified with “[ ]” symbols.
For independent apparatus claim 21, Hoogland discloses, as best shown in the embodiment illustrated in figure 3, a system or apparatus comprising a plurality of at least five processing means or devices, which include mixing, i.e. “blending” or “concentrating” operability, which are arranged in series (“pre-mixer” 3, mixer 6 and “post-mixers” 6a, 6b and 6c and paragraphs [0035, 0036 regarding ingredient sources and [0042-0044, 0057-0060, 0079-0081]). The mixers may be automated and be coupled to pumps, valves, and lines/conduits, see paragraph [0032] and are each operable for blending or mixing and thus processing respective pluralities of ingredients, the ingredients including vitamins and other health-benefitting additives and concentrates including fruit or vegetable 
The claims differ by requiring the devices being operable for processing, blending and concentrating ingredients which also encompass carbon, essential and trace minerals, and fulvic and humic acid. 
Petralia teaches to prepare a beverage by mixing fulvic acid molecules derived from humus, which may also contain humic acid and other nutrients to potable or drinking water, thus water which has been purified, in combination with other vitamins, anti-oxidants and minerals which are dissolved into the water [0009, 0028-0033, 0056-0058]. 
It would have been also obvious to one of ordinary skill in the art of developing apparatus for blending and processing beverages, to have considered the at least one device for processing ingredients of Hoogland to be operable or capable of also processing humic and fulvic acid as taught by Petralia, since Petralia has shown that beverage producing processing and mixing devices are operable for mixing of fulvic and humic acid.
Also, Mikhail teaches to process and mix beverages including ingredients comprising activated carbon or charcoal, vitamins, and essential and trace minerals, in order to produce customized health food beverages [0008-0012, 0021, 0027].

Recitations of the several of the at least one devices being for preparation of specifically concentrated syrup products, smoothies, and black shot products, are of little patentable weight, since such recitations do not correspond to explicit structural limitations or features. As the Hoogland apparatus is disclosed as producing mixed alcoholic beverages, fruit-juice based beverages and products containing concentrated ingredients, it is inherently capable and operable for specifically producing syrup products, smoothies, and black shot products.
Hoogland further discloses: additional devices for processing and blending the ingredients into bottled and packaged products [0065] for claims 23-25. The specific ingredients such as specific recited vitamins and minerals are included, are all of limited patentable weight, since selection of particular ingredients does not correspond to equivalent apparatus structural features otherwise limit the recited apparatus. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Relevant prior art which was of record in the parent applications is made of record with this patent application. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  


	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
03/24/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778